Plaintiff instituted this suit to recover from defendant a personal judgment in the sum of two hundred thirty-seven dollars *Page 62 
and twenty cents ($237.20), based on a claim for past due rent and the removal by him of certain furnishings entrusted to his care in the use of a rented apartment. He was cited as being a resident of the City of Baton Rouge.
The defendant excepted to the jurisdiction of the court ratione personae and ratione materiae.
The exceptions were fixed for trial. Evidence was introduced. There was judgment overruling the exceptions. Defendant has appealed. Plaintiff has filed a motion to dismiss the appeal.
It is now well settled that a judgment or order overruling exceptions is an interlocutory judgment and an appeal does not lie from such a judgment, as said judgment produces no such injury as may not be remedied on an appeal from the final judgment on the merits, and the exceptions of jurisdiction ratione personae and ratione materiae are no exception to the rule. See Howard v. Cox, 7 Mart., N.S., 102; Richardson v. Ledbetter, 14 La. 156.
Appeal dismissed.